DETAILED ACTION
Claims 1, 5, 7, 10, 12, 15 and 18 are amended. Claims 2 and 11 are cancelled. Claim 25 is added. Claims 1, 3-10 and 12-25 are pending.
Specification
The amendment filed 12/28/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“L* is reflected luminance of the display, where L* has the usual CIE definition: L*=116(R/Ro)1/3 -16, where R is the reflectance and Ro is a standard reflectance value”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 3 is objected to because of the following informalities:
As per claim 3, claim 3 should be dependent on claim 1 instead of cancelled claim 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 1, the newly added claim limitation of “wherein L* is reflected luminance of the display, where L* has the usual CIE definition: L*=116(R/Ro)1/3 -16, where R is the reflectance and Ro is a standard reflectance value” does not have support in the specification and therefore constitutes new matter. 
Dependent claims 3-10 are similarly rejected under 35 U.S.C. 112, first paragraph, on the same basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop (US 20160239113).
As per claim 12, Bishop discloses a writing system (Abstract) comprising:
a magneto-electrophoretic display ([0059]-[0060]) including:

a magneto-electrophoretic medium disposed between the first electrode (#18) and the second electrode (#14), the magneto-electrophoretic medium comprising charged magnetic particles ([0059]-[0060]);
a stylus (Fig. 1, #200) having a body having a first magnetic end ([0064]; [0067]); and
a voltage controller configured to supply voltage between the first electrode and the second electrode ([0059]-[0060]; [0095]; [0108]), and having two modes:
a global erase mode in which the voltage controller provides a first voltage sufficient to drive the charged magnetic particles toward a viewing surface at the first electrode ([0102]; [0110]; [0113]-[0114]), and
a local erase mode in which the voltage controller provides a second voltage greater than zero but insufficient to drive the charged magnetic particles to the viewing surface at the first electrode within five seconds ([0110]-[0111]; where a local erase mode (i.e., erasing text in a dark state) in which the voltage controller provides a second voltage greater than zero but insufficient to drive the charged magnetic particles to the viewing surface at the first electrode in a white state within five seconds), but sufficient to drive the charged magnetic particles to the viewing surface at the first electrode when a supplemental magnetic field is supplied together with the second voltage ([0110]-[0111]; [0116]; [0120]).
As per claim 13, Bishop discloses the writing system of claim 12, wherein the charged magnetic particles are ferromagnetic ([0059]-[0060]).

As per claim 15, Bishop discloses the writing system of claim 14, wherein the magneto-electrophoretic medium further comprises non-magnetic white particles having an opposite electrical charge from the charged magnetic particles ([0081]-[0084]).
As per claim 16, Bishop discloses the writing system of claim 14, wherein the magneto-electrophoretic medium is colored ([0052]; [0074]).
As per claim 17, Bishop discloses the writing system of claim 13, wherein the charged magnetic particles are white ([0052]).
As per claim 18, Bishop discloses the writing system of claim 17, wherein the magneto-electrophoretic medium further comprises non-magnetic dark-colored particles having an opposite electrical charge from the charged magnetic particles ([0081]-[0084]).
As per claim 19, Bishop discloses the writing system of claim 18, wherein the magneto-electrophoretic medium is colored ([0052]; [0074]).
As per claim 20, Bishop discloses the writing system of claim 12, wherein the stylus and the voltage controller are configured to communicate with each other wirelessly ([0063]).
As per claims 21-23, Bishop discloses the writing system of claim 12 except for the first voltage is greater than 20V, the second voltage is less than 20V, the second voltage is provided as a waveform having a duty cycle of less than 50%. Official Notice is taken that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first voltage is greater than 20V, In re Aller, 105 USPQ 233.
As per claim 24, Bishop discloses the writing system of claim 12, wherein the second electrode is light-transmissive ([0050]; [0082]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Zehner (US 20030137521).
As per claim 1, Bishop discloses a method for erasing a magneto-electrophoretic medium including particles (Abstract; [0052]), the method comprising:
providing an electric field stimulus to the magneto-electrophoretic medium ([0110]-[0111]), the electric field stimulus being greater than zero but insufficient to cause the magneto-electrophoretic medium to switch from a first state to a second state within five seconds ([0110]-[0111]; where the electric field stimulus of a high voltage rail pulse applied to switch the entire display to its dark state being greater than zero but insufficient to cause the magneto-electrophoretic medium to switch from a first state (i.e., dark state) to a second state (i.e., white state) within five seconds), wherein the 
providing a non-electric field stimulus to the magneto-electrophoretic medium while the electric field stimulus is applied to the magneto-electrophoretic medium, thereby causing the magneto-electrophoretic medium to switch from the first state to the second state ([0110]; [0116]; [0120]), wherein the non-electric field stimulus is magnetic, ultrasound, vibration, or heat ([0110]; [0116]; [0120]).
However, Bishop does not teach wherein L* is reflected luminance of the display, where L* has the usual CIE definition:
L*=116(R/Ro)1/3 -16,
where R is the reflectance and Ro is a standard reflectance value.
Zehner teaches wherein L* is reflected luminance of the display, where L* has the usual CIE definition:
L*=116(R/Ro)1/3 -16,
where R is the reflectance and Ro is a standard reflectance value ([0133]-[0034]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the luminance of the display of Bishop measured according to Zehner so as to provide a standard measurement of the display luminance.
As per claim 3, Bishop in view of Zehner discloses the method of claim 2, wherein the non-electric field stimulus is magnetic, and the magnetic stimulus is provided by a stylus (Bishop: #20; [0064]).

As per claim 5, Bishop in view of Zehner discloses the method of claim 1, wherein the non-electric field stimulus is magnetic, and the magnetic stimulus is provided by a striped-pole magnetic material (Bishop: [0064]; [0066]).
As per claim 6, Bishop in view of Zehner discloses the method of claim 1, wherein the magneto-electrophoretic medium comprises electrically-charged ferromagnetic particles (Bishop: [0059]-[0060]).
As per claim 7, Bishop in view of Zehner discloses the method of claim 1 except for the electric field stimulus is less than one half of a voltage required to cause the magneto-electrophoretic medium to switch from the first state to the second state over a same period. Official Notice is taken that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electric field stimulus is less than one half of a voltage required to cause the magneto-electrophoretic medium to switch from the first state to the second state over a same period since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As per claim 8, Bishop in view of Zehner discloses the method of claim 7, wherein the electric field stimulus comprises a time-varying waveform (Bishop: [0077]).

measuring a remnant voltage on the magneto-electrophoretic medium (Bishop: [0120]); and
modifying the time-varying waveform to diminish the remnant voltage on the magneto-electrophoretic medium (Bishop: [0120]).
As per claim 10, Bishop in view of Zehner discloses the method of claim 9, wherein the time-varying waveform is modified by changing an offset of the time-varying waveform, or changing a duty cycle of the time-varying waveform, or changing an amplitude of the time-varying waveform (Bishop: [0077]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Levin (US 8629839).
As per claim 25, Bishop discloses the writing system of claim 12, wherein the body of the stylus (Fig. 2B, #220) further has a second end ([0070]), and wherein the stylus (#220) further comprises:
a first magnet (#222) proximal to the first end and providing a first magnetic field between 500 Gauss and 5000 Gauss at the first end ([0069]; [0076]; where 0.05 T is equivalent to 500 Gauss and 0.5 T is equivalent to 5000 Gauss);
a second magnet (#222) proximal to the second end and providing a second magnetic field between 10 Gauss and 500 Gauss at the second end ([0069]; [0076]; where 1 mT is equivalent to 10 Gauss and 0.05 T is equivalent to 500 Gauss).
However, Bishop does not explicitly teach a wireless transmitter within the body; and

Levin teaches a wireless transmitter (Fig. 7, #702) within the body (col. 6, line 27-42); and
a switch (#708) on the body of the stylus (#700B), operatively connected to the wireless transmitter (#702; col. 6, line 27-42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the wireless transmitter and switch according to Levin to the body of the stylus of Bishop so as to send an acknowledgement or region select signal by engaging the switch.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot in the view of the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622